UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 98-30934
                           Summary Calendar

                         THOMAS A. BARFIELD,

                                                Plaintiff-Appellant,

                                VERSUS

                ORMET PRIMARY ALUMINUM CORPORATION,

                                                 Defendant-Appellee.


            Appeal from the United States District Court
                for the Middle district of Louisiana
                             (97-CV-246)

                            June 30, 1999

Before DAVIS, DUHÉ, and PARKER, Circuit Judges.

PER CURIAM:1

     Thomas A. Barfield sues his former employer asserting claims

of age discrimination and entitlement to severance benefits based

on ERISA.   The trial court granted summary judgment on both claims

for the employer.    On appeal, Barfield contends primarily that the

non-discriminatory reason for termination offered by the employer
is a pretext for age discrimination.     He then argues that if he is

successful on that issue he meets the qualifications of the ERISA

plan for severance benefits.

     We note that even if, as Appellant contends, his remarks at

the meeting concerning the scheduling were misinterpreted by Bell,

     1
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
and that he did not refuse to answer the questions put to him, he

has still not raised a material issue that the real reason for his

termination was age discrimination.    The statistical evidence he

submitted was properly disregarded by the trial court, and the

earlier remarks attributed to Bell were far to distant in time and

remote in circumstances to create the material fact issue needed.

     Since Appellant has not created a material fact issue   that he

was discharged “in the interest of Company convenience”, he is not

qualified for severance pay under the ERISA plan.

     Accordingly, essentially for the reasons given by the trial

court, its judgment is AFFIRMED.




                                   2